Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 5, 8, 9, 12, 15, 16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2019/0168549 A1 to Kanbayashi et al (“Kanbayashi”).

Regarding claim 1, Kanbayashi teaches a computer-implemented method, comprising: receiving a voltage value from an engine control unit (ECU) in a power distribution system for a vehicle (¶¶0060, 0082, 0085); receiving (from sensor 12) a vehicle acceleration waveform (see fig. 4, 5A - 7) indicative of an acceleration characteristic (¶¶0082, 0085); determining that the acceleration characteristic correlates (when converted by unit 13c) with the voltage value (¶0082); and generating (by way of notification device 22 when used in conjunction with tool 200), based on determining that the acceleration characteristic correlates with the voltage value, a diagnostic trouble code (DTC) that indicates a fault (abnormality) in the power distribution system (¶¶0009, 0037, 0038, 0054, 0060 at least).

Regarding claim 2, Kanbayashi’s teaching, wherein determining that the acceleration characteristic correlates with the voltage value comprises: determining a correlation coefficient value associated with the acceleration characteristic and the voltage value; comparing the correlation coefficient 

Regarding claim 5, Kanbayashi’s teaching, further comprising: receiving a current value from the ECU; receiving a vehicle acceleration waveform indicative of an acceleration characteristic; and determining that an acceleration characteristic correlates with the voltage value (see figs. 4, 5A – 7).

Regarding claim 8, Kanbayashi teaches a system, comprising: a processor; and a memory for storing executable instructions, the processor configured to execute the instructions to: receive a voltage value from an engine control unit (ECU) in a power distribution system for a vehicle (¶¶0060, 0082, 0085); receive (from sensor 12) a vehicle acceleration waveform (see fig. 4, 5A - 7) indicative of an acceleration characteristic (¶¶0082, 0085); determine that the acceleration characteristic correlates with the voltage value; and generate (by way of notification device 22 when 

Regarding claim 9, Kanbayashi’s teaching, wherein the processor is further configured to execute the instructions to: compare a correlation coefficient value with a threshold value for correlation; and determine the correlation associated with the acceleration characteristic and the voltage value when the correlation coefficient value exceeds the threshold value for correlation (note in general Kanbayashi teaches comparing values to determine when threshold value is exceeded; note ¶¶0053, 0068, 0072-3 at least).

Regarding claim 12, Kanbayashi’s teaching, instructions to: receive a current value from the ECU; receive a vehicle acceleration waveform indicative of an acceleration characteristic; and determine that an acceleration characteristic correlates with the voltage value (see figs. 4, 5A – 7).


Regarding claim 15, Kanbayashi teaches a non-transitory computer-readable storage medium in an electronic control module, the computer-readable storage medium having instructions stored thereupon which, when executed by a processor, cause the processor to: receive (from sensor 12) a voltage value from an engine control unit (ECU) in a power distribution system for a vehicle (¶¶0060, 0082, 0085); receive a vehicle acceleration waveform (see fig. 4, 5A - 7) indicative of an acceleration characteristic (¶¶0082, 0085); determine that the acceleration characteristic correlates with the voltage value; and generate (by way of notification device 22 when used in conjunction with tool 200), based on determining that the acceleration characteristic correlates (when converted by unit 13c) with the voltage value (¶0082), a diagnostic trouble code (DTC) that indicates a fault (abnormality) in the power distribution system (¶¶0009, 0037, 0038, 0054, 0060 at least).

Regarding claim 16, Kanbayashi’s teaching, having further instructions stored thereupon to: determine a correlation coefficient value associated with the acceleration characteristic and the voltage value; 

Regarding claim 18, Kanbayashi’s teaching, instructions to: receive a current value from the ECU; receive a vehicle acceleration waveform indicative of an acceleration characteristic; and determine that an acceleration characteristic correlates with the voltage value (see figs. 4, 5A – 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 4, 6, 11, 13,and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbayashi as applied to claims 1, 8, and 15 above, directly or indirectly, and further in view of U.S. Pub. No. 20200410790 A1 to Thompson et al. (“Thompson”).

As discussed above, Kanbayashi teaches all of the limitations of the respective base claims, but is not explicit on providing instructions to autonomously navigate the vehicle to a repair/maintenance facility.

However, Thompson teaches, in an analogous art, autonomously navigate a vehicle to a repair facility (¶¶0093-0094).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to have modified Kanbayashi’s teaching by including autonomously navigate a vehicle to a repair facility as evidenced by Thompson in order to immediately autonomously drive the .

Claims 7, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbayashi as applied to claims 1, 8, and 15 above, directly or indirectly, and further in view of U.S. Pub. No. 20200202636 A1 to Andres et al (“Andres”).

As discussed above, Kanbayashi teaches all of the limitations of the respective claims, but is silent on receiving the data from a Restraint Control Module (RCM).

However, Andres teaches, in an art related field, receiving data from a Restrain Control Module (airbag) – (note ¶¶0029, 0031 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Kanbayashi’s teaching by including receiving data from a Restrain Control Module as evidenced by Anders in order to further enhance safety.

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663